Clifford F. Brown, J.,
concurring. I concur in the excellent analysis made by the court in this case and in the judgment, but I firmly believe we should have adopted the holding of the opinion in syllabus form as follows:
“In order to state a cause of action for malicious prosecution in Ohio, four essential elements must be alleged by the plaintiff: (1) seizure of plaintiff’s person or property during the course of the prior proceedings; (2) malicious institution of prior proceedings against the plaintiff by defendant; (3) lack of probable cause for the filing of the prior lawsuit by defendant; and (4) termination of the prior proceedings in plaintiff’s favor. (Cincinnati Daily Tribune Co. v. Bruck [1900], 61 Ohio St. 489; Woodruff v. Paschen [1922], 105 Ohio St. 396; Melanowski v. Judy [1921], 102 Ohio St. 153; and Levering v. National Bank [1912], 87 Ohio St. 117, approved and followed.)”
*140To adopt a syllabus in any case a vote of four justices for the proposed syllabus is required. Only the votes of Justices Sweeney, Locher and Brown supported the foregoing paragraph as syllabus.